MoAdam, J.
It is the general rule of law, that the master is not responsible to one servant for an injury occasioned by the negligence of a co-servant of the common employer. To this rule there are two well defined exceptions—first, where the servant whose negligence caused the injury was an unfit and incompetent person to be entrusted with the duty to which he was assigned, and the accident resulted from his incompetency and unfitness (Laning v. N. Y. Cent. R. R. Co., 49 N. Y. 521); second, where the accident resulted from unsafe and imperfect machinery and appliances, furnished for the use of the servant in the master’s business (Laning v. N. Y. Cent. R. R., supra; Filke v. Boston & Albany R. R. Co., 53 N. Y. 550 ; Fuller v. Jewett, 80 N. Y. 46). These rules were laid *49down in Murphy v. Boston & Albany R. R. Co. (88 N. Y. 151). No proof having been introduced to bring the case within either of the exceptions, it falls within the general principle. The plaintiff was therefore rightly non-suited (75 N. Y. 332 ; Cooley on Torts, 542). Motion for new trial denied.